DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II, claims 9-20, in the reply filed on 05 January 2021 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden.  This is not found persuasive because an undue burden exists, as particularly demonstrated by the separate classification afforded the divergent identified groups.  Applicant’s discussion of time and expense occurred by applicant if the requirement is maintained is noted.  However, such does not particularly affect the propriety of the requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In claim 9, line 4, setting forth the spray path as “by” the nozzle appears improper since the spray path would go to the nozzle.  It appears “by” should be ---to---.  Likewise, setting forth the recovery path as “by” the reservoir appears improper.  It appears “by” should be ---to---.
	In claim 14, line 2, setting forth the plunger as moving “to the nozzle” appears improper since the plunger does not actually move to the nozzle or have contact therewith.  Likewise, in line 4, setting forth the plunger as moving “to the reservoir” appears improper since the plunger does not actually move to the reservoir or have contact therewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholl (US patent 4,877,186).


The patent to Scholl discloses the invention as is claimed.  Scholl discloses a vehicle having washing system (see figure) comprising a pump washer fluid device including a washing path converter (12, 21, 20) mounted to a hose (14) connecting a reservoir (10) to a nozzle (13) to form both a movement path of washer fluid as a spray path to the nozzle and recovery path to the reservoir.  A washing controller (generally 22) forms the spray path or recovery path by controlling valve (21) and operating a washer pump (11) in bi-directional rotation (see col. 2, lines 1-14 and claim 2).  One direction of rotation supplies fluid from the reservoir to the nozzle and the other direction drains fluid from the nozzle back to the reservoir.
	With respect to claims 15 and 16, the valve (21) is an opening/closing magnetic valve (col. 2, lines 15-40) automatically controlled by the controller (22) in response to an electric temperature sensor.   Such acts to control the spray path of the recovery path.  Note that the magnetic actuating structure for the valve is deemed a valve motor, at least as far as defined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





s 11, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US 4,877,186).
	The publication to Scholl discloses the invention substantially as is claimed, with the exception of the spray pump being two uni-directional pumps instead of one reversible pump, there being two motor controlled valves instead of a single motor controlled valve and automatic valve, and the washing controller linked with a washing control map to activate with cooperation of engine start-up signals.
	With respect to claims 11 and 12, while Scholl employs a reversible pump to achieve both spray and draining function, to employ two uni-directional pumps appears an obvious variation thereof.  Mere employing of two pumps instead of one would enjoy the benefit of reduced motor operation and thus enhanced motor longevity.  Such is well established in the fluid arts.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ multiple motor pumps, instead of a single motor pump, to enhance the longevity of the individual motor pumps.  Obviously the recovery pump must be placed on the branch (20) from the spray hose to be able to return fluid to the reservoir as claimed.
	With respect to claims 17 and 18, while Scholl discloses use of one motor controlled recovery valve (21) and one automatic spray valve (12), to employ two motor controlled valves instead appears an obvious variation of what Scholl teaches.  Employing two motor controlled valves would provide for enhanced control of the washing path converter and provide feedback to the controller to monitor proper valve operation of both the spray valve and recovery valve.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide both the spray valve and recovery valve as a motor controlled valve to enhance the control of the washing path converter.
.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US patent 4,877,186) as applied to claim 9 above, and further in view of Stuart (US patent 2,576,198).
	The publication to Scholl discloses all of the above recited subject matter with the exception of the washing path converter being a flow amount control valve using a plunger to form the spray path and recovery path.
	The publication to Stuart discloses a washing system (fig. 1) including a pump (30) to supply liquid from a reservoir (10) to a nozzle (24) via a flow amount control valve (50, fig. 2) which forms a path converter (see column 4, lines 28-49).  The flow amount control valve (50, fig. 3) employs a plunger (58) movable between a “recovery chamber” (position shown in figure 3) in the absence of pump pressure, and a “spray chamber” (position occupied by plunger when spring 60 is compressed) under pump pressure to shift between a spray path to nozzles (24) and a recovery path to reservoir (10).

	With respect to claim 14, note that suction or drainage pumping as suggested by Scholl will provide for the plunger of Stuart so attached moving “to” the reservoir as claimed and understood to form the recovery path since pressure moving the plunger to the spray chamber will have been removed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scholl (US patent 4,877,186) as applied to claim 9 above, and further in view of Nickel (US patent 5,383,247) and  Bourke et al (US patent application publication 2008/0034528).
The publication to Scholl discloses all of the above recited subject matter with the exception of the washing system including a wiper device for wiping the vehicle windshield, such wiper device having a wiper, a wiper motor and a wiper controller, and a heating device having a window glass heater, wiper blade heater and washer fluid heater.
The publication to Nickel discloses use of a washing system (33) to spray heated washer fluid onto a windshield via nozzle (54, fig. 11).  The fluid is heated via heaters (37a, 37b).  Nickel also discloses use of a wiper device including a wiper (9) driven by a wiper motor (3) and controlled by wiper controller (48).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the vehicle of Scholl with a wiper device thereon, as clearly suggested by Nickel to enhance cleaning of the windshield.  Use of such wiper devices on vehicle is well established.  It also would have been obvious to one of skill in the art before the filing date of the claimed invention 
The publication to Bourke discloses a wiper device including a heating device (58, fig. 14) in the wiper blade that is activated by work coil (54).  Such heating device acts to heat both the wiper blade and windshield (12, para. 42).
It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the vehicle of Scholl, as modified by Nickel, with a heating device to heat both the wiper blade and window glass or windshield, as clearly suggested by Bourke, to prevent freezing thereof.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        





GKG
07 April 2021